Citation Nr: 1130419	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  04-36 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 30 percent for a depressive disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1979 to February 1980.  He had additional service in the Army National Guard, including active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This appeal to the Board of Veterans' Appeals (Board) is from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted the Veteran's claim for service connection for depressive disorder and assigned an initial 30 percent rating retroactively effective from September 26, 2003, the date of receipt of his claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

In August 2006 and August 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and consideration.  In February 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and since has returned the file to the Board for further appellate review.


FINDING OF FACT

The Veteran's depressive disorder does not cause occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 percent for the depressive disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9433 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1)  was sent to the Veteran in February 2004, so prior to initially adjudicating his claim, meaning in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  So he received all required VCAA notice before initially adjudicating his claim.  Therefore, there was no timing defect in the provision of the notice.  Also keep in mind that his claim for a higher initial rating arose in the context of him trying to establish his underlying entitlement to service connection for his depressive disorder - since granted.  So his appeal concerns a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC and SSOCs discussing the downstream disability rating element of the claim, citing the 

applicable statutes and regulations and discussing the reasons and bases for assigning the initial 30 percent rating and not a higher initial rating.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  As the pleading party, the Veteran, not VA, has the evidentiary burden of proof for showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO/AMC obtained his service treatment records (STRs), VA outpatient treatment records, Social Security Administration (SSA) disability records, and arranged for VA compensation examinations in March 2004, June 2005 and December 2009 to assess and then reassess the severity of his depressive disorder.  The AMC complied with the Board's August 2009 remand directives by obtaining his outstanding VA treatment records and arranging for his additional VA compensation examination in December 2009 to reassess the severity of his depressive disorder.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The report of the December 2009 VA compensation examination contains the findings and additional information needed to help determine whether the initial rating for this disorder should be increased, so additional examination and opinion concerning this are not needed.  38 C.F.R. §§ 3.327, 4.2.  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (indicating, albeit in the context of a claim for service connection, that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).

Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis

The Veteran service-connected depressive disorder has initially been rated as 
30-percent disabling under 38 C.F.R. § 4.130, DC 9433, for a dysthymic disorder.  He believes this disability is more severe and, therefore, warrants a higher rating.

Since, as mentioned, his claim arises from his disagreement with the initial rating assigned following the granting of service connection, some further discussion of the Fenderson case is warranted.  In Fenderson, 12 Vet. App. at 125-126, the Court noted the distinction between a new claim for an increased evaluation of a 
service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. at 125-126.  The Court, however, since has extended this practice even to claims that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Mental disorders are evaluated under a general rating formula found at 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the general rating formula for mental disorders found at 38 C.F.R. § 4.130, a 10 percent disability rating is assigned if the disorder causes occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.

A 30 percent rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.


A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  


The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board also has considered Global Assessment of Functioning (GAF) scores that evaluating clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  The higher the score, the higher the overall functioning of the individual is.

A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  


Here, the evidence of record does not support assigning an initial rating higher than 30 percent.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed the Veteran's personal statements, hearing testimony, SSA disability records, VA treatment records, and the reports of his VA compensation examinations in March 2004, June 2005 and December 2009 assessing and then reassessing the severity of his depressive disorder.

That initial VA compensation examination in March 2004 was when the Veteran was still trying to establish his underlying entitlement to service connection, so that initial examination more concerned that, although there also were notable complaints and findings regarding the severity of this subsequently service-connected disorder.  He subjectively complained of feeling sad, depressed, irritable, with loss of energy, insomnia, anxiety and tension due to being unable to work since 1999 on account of a chronic low back disability.  This low back disability, incidentally, is a service-connected disability rated as 60-percent disabling, so he already is separately receiving compensation for it.  His depressive disorder was service connected as secondary to it - meaning caused or aggravated by it (see 38 C.F.R. § 3.310(a) and (b)), and, because of his inability to continue working, he has been entitled to a total disability rating based on individual unemployability (TDIU) effectively since August 7, 2003.

On objective physical examination during that initial March 2004 VA compensation evaluation, the only relevant abnormalities noted were a depressed and anxious mood.  The diagnosis was depressive disorder, not otherwise specified (NOS), and a GAF score of 60 was assigned.  According to the DSM-IV, this indicates he was experiencing "moderate" symptoms or "moderate" difficulty in his social and occupational functioning (that is, if just considering is depressive disorder and not also his low back disability).  DSM-IV at 46-47.  That VA examiner stated, "the signs and symptoms are modesstely [sic, recte "modestly"] interfering with [the Veteran's] employment and social functioning.  There is no impairment of thought process and communication."  The examiner also confirmed the depressive disorder was due to the service-connected low back disability (spinal disc condition).  

The June 2005 VA compensation examiner essentially found the Veteran's psychiatric condition unchanged.  Similarly, the only abnormalities found by that June 2005 VA examiner were again depression and anxiety, with complaints of sleep impairment.  The examiner observed no impairment of thought process and communication and concluded the Veteran was not considered unemployable solely due to his neuropsychiatric condition (so, presumably, only when additionally considering the already service-connected low back disability).  The examiner continued to diagnose depressive disorder, not otherwise specified, and again assigned a GAF of 60 signaling, at most, "moderate" symptoms and impairment.  DSM-IV at 46-47.  

During the most recent VA compensation examination in December 2009, the Veteran was objectively found to have had the following abnormalities:  tense psychomotor activity, depressed mood, overabundance of ideas (thought process), preoccupied thought content, partial insight, sleep impairment and intermittent suicidal ideation.  The December 2009 VA examiner diagnosed dysthymia and assigned a slightly higher GAF score range of 60-65, so, at worst an indication the Veteran has "moderate" social and occupational impairment on account of his depressive or mood disorder and, at best, an indication he has just relatively "mild" symptoms or impairment.  DSM-IV at 46-47.  Ultimately, this VA examiner clarified that the Veteran's GAF score reflected a level of social/occupational impairment at a "moderate" level.  Moreover, this VA examiner remarked that the Veteran's reported symptoms are of "variable severity," based on review of his examination and his psychiatric treatment notes.  

Thus, despite several psychiatric findings on objective clinical evaluation, the December 2009 VA examiner only ascribed the Veteran's symptomatology to the rating criteria appropriate for a 30 percent rating, almost verbatim.  Indeed, this examiner indicated the Veteran "is still capable of adequate interpersonal relations" and has a "stable marriage with his current wife," as well as primarily ascribing his occupational impairment to his physical disabilities (presumably referring at least in part to the service-connected low back disability), so not to his psychiatric disorder currently at issue.  Moreover, this examiner specifically discounted the notion that the Veteran's psychiatric disability is so severe as to meet the rating criteria for a higher 50 percent initial rating by finding that there was no reduced reliability and productivity due to the mental-disorder symptoms.  Thus, the findings of that December 2009 VA examination provide highly probative evidence against assigning a rating higher than 30 percent.  

The Veteran also consistently has had virtually the same GAF score, usually 60 if not slightly higher up to about 65, so at most "moderate" social and occupational impairment from his depressive disorder.  This consistent score is reflected not only in the reports of his VA compensation examinations, but also in his VA outpatient treatment records, so further indication that his disability warrants at most a 30 percent initial rating and not a higher 50 percent or even greater rating.  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

In addition to the medical evidence, the Board also has considered the Veteran's lay statements and personal assertions.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as experiencing anxiety and depression.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, the extent and severity of his symptoms - and, more importantly, his consequent disability, are judged in relation to the applicable rating criteria and with consideration of the other evidence in the file, including the objective clinical findings that have been noted in the course of his ongoing evaluation and treatment, such as when examined for VA compensation purposes and when seen at other times in the VA outpatient clinic.  So this determination is multi-factorial, not just predicated on his lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).


Thus, the Board finds the Veteran's lay statements are outweighed by the medical findings of record, especially those of the VA compensation examiners charged with addressing the relevant rating criteria, since their findings do not support concluding the Veteran has occupational and social impairment with reduced reliability and productivity to the extent required for a higher 50 percent initial rating.  The Board bases this determination partly on the notion that, if in fact his symptoms were as severe as alleged, including insofar as their frequency and duration, they would have been evident when examined, but they were not - certainly not to the level required for a higher initial rating.  Overall, he does not exhibit the type, frequency and severity of symptoms required for a higher initial rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).  And since his depressive disorder has never been more than 30-percent disabling at any point since the filing of this claim, the Board cannot "stage" this rating either.  Fenderson, 12 Vet. App at 125-26.  Lastly, because, for the reasons and bases discussed, the preponderance of the evidence is against his claim for a higher initial rating, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's depressive disorder has markedly interfered with his ability to work, meaning above and beyond that contemplated by his 30 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Both he and the VA compensation examiner confirmed that the primary reason he could no longer continue working was because of his service-connected low back disability, not the secondary depression.  And, as mentioned, because he is unemployable on account of service-connected disability, he already has been determined entitled to a TDIU, which he has had effectively since August 7, 2003, so for several years now.

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for his depressive disorder by the regular rating schedule.  His evaluation and treatment for this disorder has been primarily, if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  
So extra-schdular consideration is unwarranted in these circumstances.  See Bagwel v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial rating higher than 30 percent for the depressive disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


